Citation Nr: 1823379	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Counsel

INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

At the hearing, the Veteran submitted additional evidence (private medical records), which was subsequent to the statement of the case issued in August 2014.  He waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's lumbar spine disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's back disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

At the February 2017 Board hearing, the Veteran contended that he has a current back disability that is related to a documented in-service injury involving the moving of equipment.  Additionally, in an October 2014 statement, the Veteran's representative contends that the Veteran submitted sufficient evidence, to include a private opinion from a physician (R.S., M.D.), linking his current back condition to service.

As the Veteran contended at the Board hearing, his service treatment records (STRs) include a record dated October 20, 1997, showing that he complained of low back pain starting one week ago.  The assessment at that time was lumbosacral strain, for which the doctor prescribed ibuprofen and a profile for lifting/bending for seven days.  This STR also shows that the Veteran experienced right-sided lumbosacral strain with steady, non-radiating pain that began at work.

Post-service treatment records show that the Veteran first sought treatment for his back pain in 2005.  A June 13, 2005, private medical record shows that the Veteran had low back dysfunction with low leg radiculopathy.  A March 27, 2009, private medical record shows that the Veteran had a history of a herniated nucleus pulposus that resulted in motor weakness, for which an L5-S1 microdiscectomy was performed.

The Veteran was afforded a VA examination in July 2010.  The examiner reported a diagnosis of L5-S1 disc herniation status post discectomy and provided a negative nexus opinion, reasoning that there was "no clear evidence" that the Veteran's back disability began in service.

However, the Veteran also submitted a February 3, 2014, letter from Dr. R.S. indicating that the Veteran's current back disability could be related to his October 1997 in-service back injury.  Dr. R.S. stated, "There may be a relationship between that event and [the Veteran's] current health status."  Dr. R.S. also explained that he treated the Veteran over a period of approximately eight years and that the Veteran sought physical therapy and neurological consult for low back pain.

At the February 2017 Board hearing, the Veteran asserted that he has experienced back pain since October 1997, but he self-medicated with over-the-counter medications, given his concerns about being medically discharged from service and regarding his financial situation.  He explained that he immediately sought professional help for his back pain when his job afforded him the opportunity for such care in 2005.  He also indicated that previously attempted to seek VA treatment but found the wait time to be too long.  The Veteran's wife also provided lay evidence indicating that the Veteran has experienced back pain since service and has regularly taken over-the-counter medication for this pain.

The July 2010 VA examiner apparently based the negative nexus opinion, at least in part, on there being "no clear evidence" linking the Veteran's current back disability to the October 1997 lumbosacral strain, instead of offering a nexus opinion based on whether it was at least as likely as not that they are related as certain proof is not the evidentiary standard.  While somewhat equivocal, Dr. R.S.'s February 2014 opinion constitutes a positive nexus opinion at least weighing generally in favor of the claim.  When combined with the medical records showing a history of back pain and the Veteran's competent and credible lay statements regarding recurrent symptoms since the in-service injury, and no clear intercurrent injury since service, the Board finds that the question as to nexus, on which this case turns, is in equipoise.

Therefore, reasonable doubt is resolved in the Veteran's favor, and the Board finds that he has a lumbar spine disability that is related to service, to include the October 1997 back injury noted in the STRs.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for disc herniation, L5-S1, status post discectomy is warranted given the evidence in this case.



ORDER

Service connection for disc herniation, L5-S1, status post discectomy is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


